Citation Nr: 1819139	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  03-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for recurrent tendonitis with cartilage loss of the left knee (now characterized as based on limitation of extension) prior to December 27, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for recurrent tendonitis with cartilage loss of the left knee based on limitation of extension from December 27, 2013, to January 16, 2017.

3.  Entitlement to an evaluation in excess of 10 percent for recurrent tendonitis with cartilage loss of the left knee based on limitation of extension on or after January 17, 2017.

4.  Entitlement to an initial evaluation in excess of 10 percent for patellar tendonitis with cartilage loss of the right knee (now characterized as based on limitation of extension).

(The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and the propriety of the reduction of the evaluation for the service-connected duodenal ulcer (previously rated as peptic ulcer disease) are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1977.
      
This case originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that rating decision, the RO granted service connection for right knee patellar tendonitis and assigned an initial 10 percent evaluation and granted a 10 percent evaluation for the service-connected recurrent tendonitis of the left knee, both effective from March 4, 2002.  The Veteran appealed the evaluations assigned by the RO.

Before the case was certified to the Board, the RO granted service connection for laxity of the right knee and assigned an initial 10 percent evaluation, effective from December 24, 2003, and subsequently granted an earlier effective date of December 24, 2002, for that award.  See January 2004 and March 2004 rating decisions; see also March 2004 codesheet (recharacterized left and right knee tendonitis disabilities to include cartilage loss and revised diagnostic codes for left knee).

A hearing was held before a Decision Review Officer (DRO) at the RO in June 2004.  A transcript of the hearing is of record.

In March 2005, the Veteran testified at a Board hearing before Veterans Law Judge Joy McDonald with respect to the issues of entitlement to increased evaluations for the left and right knee disabilities.  A transcript of the hearing is of record.  The Board remanded those issues for further development in August 2005.

In a February 2008 decision, the Board denied an evaluation in excess of 10 percent for recurrent tendonitis with cartilage loss of the left knee; denied an initial evaluation in excess of 10 percent for patellar tendonitis with cartilage loss of the right knee; and denied an initial evaluation in excess of 10 percent for laxity of the right knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the left and right knee increased evaluation issues other than the right knee laxity to the Board.  The Board remanded the case for further development consistent with the terms of the Joint Motion in April 2010.

In April 2012, the Veteran testified at a second Board hearing before Veterans Law Judge Michael Lyon.  A transcript of the hearing is of record.  The Veteran provided testimony about the symptomatology of his right and left knee disabilities at the hearing.

In May 2013, the Board remanded the case to schedule the Veteran for his requested Board hearing with a third Veterans Law Judge, in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2012).  While the case was in remand status, the RO granted a 20 percent evaluation for the left knee disability effective from December 27, 2013, and recharacterized the left and right knee disabilities based on limitation of extension.  See March 2014 rating codesheet and supplemental statement of the case (SSOC).  The RO also granted service connection for instability of the left knee and assigned a 10 percent evaluation effective from that same date.  See March 2014 rating decision.  The Board again remanded the case in February 2015 for compliance with the May 2013 remand.

In July 2016, the Veteran testified at a third Board hearing before Veterans Law Judge J.W. Zissimos.  A transcript of the hearing is of record.  The Veteran provided testimony about the symptomatology of his right and left knee disabilities at the hearing.

Because the Veteran testified before three different Veterans Law Judges with respect to the issues of entitlement to increased evaluations for recurrent tendonitis with cartilage loss of the left knee and patellar tendonitis with cartilage loss of the right knee, those issues were assigned to a panel comprised of the three Veterans Law Judges who conducted the hearings.  See 38 C.F.R. § 20.707 (2017).  The panel remanded the case for further development in November 2016.  While the case was in remand status, the RO decreased the evaluation for the left knee disability based on limitation of extension to 10 percent, effective from January 17, 2017; the Veteran did not challenge that determination.  See March 2017 rating decision and SSOC.  The requested development was completed, and the case was returned to the Board for appellate review. 

In an October 2017 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the March 2005 hearing was no longer employed by the Board and offered him the opportunity for a new hearing before a third Veterans Law Judge who would be assigned to the panel.  In the letter, the Board notified the Veteran that it would assume that he did not want a third hearing if he did not respond within 30 days.  The Veteran requested a Board hearing in connection with his substantive appeal for the rating reduction for the service-connected ulcer the following month, but he did not specifically request a new hearing in relation to these matters.  In any event, in a December 2017 written statement, the Veteran's representative indicated that the Veteran wanted to withdraw his hearing request.  Based on the foregoing, there is no outstanding hearing request.

In addition, the other issues remaining on appeal at the time of the November 2016 panel decision were the subject of a separate single Veterans Law Judge decision at that time, as those issues were addressed at a hearing before one of the Veterans Law Judges.  The issue remaining on appeal from that decision (entitlement to TDIU), as well as the newly certified rating reduction issue for which the Veteran's hearing request was withdrawn, will be the subject of a separate single Veterans Law Judge decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to December 27, 2013, the Veteran's recurrent tendonitis with cartilage loss of the left knee (now characterized as based on limitation of extension) was productive of some limitation of flexion with pain, but not flexion to limited to 30 degrees; extension limited to 10 degrees; recurrent subluxation or lateral instability; ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula; or, genu recurvatum.

2.  Since December 27, 2013, the Veteran has been shown to have a continuation of the left knee limitation of flexion with pain upon which the original 10 percent evaluation was assigned, but not flexion limited to 30 degrees; moderate recurrent subluxation or lateral instability; ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula; or, genu recurvatum.

3.  From December 27, 2013, to January 16, 2017, the Veteran's recurrent tendonitis with cartilage loss of the left knee was not productive of extension limited to 20 degrees.

4.  Since January 17, 2017, the Veteran's recurrent tendonitis with cartilage loss of the left knee has not been productive of extension limited to 15 degrees.

5.  Prior to December 27, 2013, the Veteran's patellar tendonitis with cartilage loss of the right knee (now characterized as based on limitation of extension) was productive of some limitation of flexion with pain, but not flexion to limited to 30 degrees; extension limited to 10 degrees; ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula; or, genu recurvatum.

6.  Since December 27, 2013, the Veteran has been shown to have a continuation of the right knee limitation of flexion with pain upon which the original 10 percent evaluation was assigned, but not flexion to limited to 30 degrees; extension limited to 15 degrees; ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula; or, genu recurvatum.


CONCLUSIONS OF LAW

1.  Prior to December 27, 2013, the criteria for an evaluation in excess of 10 percent for recurrent tendonitis with cartilage loss of the left knee (now characterized as based on limitation of extension) have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2017).

2.  Since December 27, 2013, the criteria for a separate 10 percent evaluation for limitation of flexion of the left knee, but no higher, for recurrent tendonitis with cartilage loss of the left knee have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2017).

3.  Prior to December 27, 2013, the criteria for an initial evaluation in excess of 10 percent for patellar tendonitis with cartilage loss of the right knee (now characterized as based on limitation of extension) have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5024, 5256, 5258-5263 (2017).

4.  Since December 27, 2013, the criteria for a separate 10 percent evaluation for limitation of flexion of the right knee, but no higher, for patellar tendonitis with cartilage loss of the right knee have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256, 5258-5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist has been met as to obtaining a VA examination or medical opinion.  The parties agreed in the Joint Motion that the October 2005 VA examination (the most recent examination for the February 2008 Board decision) was inadequate for rating purposes because the examiner did not fully discuss the necessary criteria regarding functional loss.  The Board requested a new VA examination to address that matter, as well as an additional VA examination to provide the necessary joint testing required under Correia v. McDonald, 28 Vet. App. 158 (2016) subsequently issued by the Court.  

The Board finds that the December 2013 and January 2017 VA examination reports are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran and, when taken together, they fully address the rating criteria that are relevant to rating the disabilities in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected knee disabilities since he was last examined.
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, the now-assigned evaluations, but no higher, are warranted based on the evidence.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate evaluations may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate evaluation must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate evaluation for arthritis.  If the veteran does not at least meet the criteria for a zero percent evaluation under either of those diagnostic codes, there is no additional disability for which an evaluation may be assigned. 

In VAOPGCPREC 9-98, VA General Counsel also held that if a veteran has an evaluation under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate evaluation for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, VA General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the VA General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant an evaluation under Diagnostic Codes 5260 or 5261. 

VA General Counsel further noted that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  In addition, evaluation of a knee disability under Diagnostic Code 5257 and/or Diagnostic Code 5261 does not preclude separate evaluation of a meniscal disability of the same knee under Diagnostic Code 5258 or 5259.  Entitlement to a separate evaluation in a given case depends on whether the manifestations have already been compensated by an assigned evaluation under a different diagnostic code.  Lyles v. Shulkin, 29 Vet. App. 107 (2017).

In addition, VA General Counsel has held that separate evaluations may be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to higher evaluations for his service- connected left and right knee disabilities, now characterized as recurrent tendonitis with cartilage loss of the left knee based on limitation of extension and patellar tendonitis with cartilage loss of the right knee based on limitation of extension.

The Veteran has reported ongoing knee problems throughout the appeal period, including regular pain and stiffness after sitting for a prolonged period where he cannot stretch out his knees (such as long car rides), difficulty walking up and down inclines such as stairs, weakness in the knees (including after prolonged weight-bearing), locking of the knees when he is sleeping, and an inability to squat.  He has been treated with knee braces and injections and currently takes Advil for the pain.  See, e.g. VA treatment records from April 2002, June 2002, June 2004, and February 2005; June 2004 DRO Hrg. Tr.; March 2005, April 2012, July 2016 Bd. Hrg. Trs.; July 2002, August 2003, October 2005, May 2010, December 2013, and January 2017 VA examination reports.

In the Joint Motion, the parties agreed that the October 2005 VA examination was inadequate for rating purposes because the examiner did not fully discuss the necessary criteria regarding functional loss and that the Board also did not discuss that criteria in the February 2008 decision.  The parties also noted that they adopted the statement of the facts as presented in the Board's decision, aside from where indicated otherwise.

The RO originally granted service connection for recurrent tendonitis of the left knee in a December 1977 rating decision and assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024 for tenosynovitis.  The RO granted service connection for right knee patellar tendonitis and assigned an initial 10 percent evaluation under Diagnostic Codes 5024-5260 (analogous to tenosynovitis with limitation of flexion), effective from March 4, 2002, in the July 2002 rating decision.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The disabilities have been evaluated based on related manifestations since that time, as detailed in the decision below.

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis.  Diagnostic Code 5003 states that the severity of degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic code(s), a 10 percent evaluation is for application for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the knee is a major joint.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a noncompensable evaluation when flexion is limited to 60 degrees; a 10 percent evaluation when limited to 45 degrees; a 20 percent evaluation when limited to 30 degrees; and a 30 percent evaluation when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable evaluation when extension is limited to 5 degrees; a 10 percent evaluation when limited to 10 degrees; a 20 percent evaluation when limited to 15 degrees; a 30 percent evaluation when limited to 20 degrees; a 40 percent evaluation when limited to 30 degrees; and a 50 percent evaluation when limited to 45 degrees.

For VA compensation purposes, the normal range of motion of the knee is 140 degrees of flexion and 0 degrees of extension.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5256, a 30 percent evaluation is warranted for ankylosis of the knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent evaluation is warranted for ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent evaluation is warranted for ankylosis of the knee in flexion between 20 and 45 degrees.  A 60 percent evaluation is warranted for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent evaluation when slight; a 20 percent evaluation when moderate; and a 30 percent evaluation when severe.  Subluxation is an incomplete or partial dislocation.  See Dorland's Illustrated Medical Dictionary, 1791 (32nd 2012).

The words "slight, "moderate," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Under Diagnostic Code 5258, a 20 percent evaluation is warranted for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  Semilunar cartilage is the meniscus lateralis articulationis genus (lateral meniscus) and the meniscus medialis articulationis genus (medial meniscus).  See Dorland's at 299.

Under Diagnostic Code 5259, a 10 percent evaluation is warranted for symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, malunion of the tibia and fibula warrants a 10 percent evaluation with slight knee or ankle disability; a 20 percent evaluation with moderate knee or ankle disability; and a 30 percent evaluation with marked knee or ankle disability.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.

Under Diagnostic Code 5263, a 10 percent evaluation is warranted for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that higher evaluations are warranted for the left and right knee disabilities based on limitation of flexion effective from December 27, 2013.  The Board also concludes that higher evaluations for the left and right knee disabilities are not otherwise warranted.


I.  Left Knee

Although currently characterized differently, the compensable evaluation assigned by the RO in the July 2002 rating decision was based on pain and some limitation of flexion (extension had been normal at that point) with a normal knee on x-ray under Diagnostic Codes 5024-5260.  See also January 2004 SOC and March 2004 SSOC.  The RO subsequently recharacterized the left knee tendonitis disability to include cartilage loss evaluated under Diagnostic Codes 5099-5024.  See March 2004 codesheet.  In March 2014, the RO granted a 20 percent evaluation for the left knee disability effective from December 27, 2013, and recharacterized the disability based on limitation of extension under Diagnostic Codes 5024-5261.  See March 2014 rating codesheet and SSOC.  The RO later decreased that evaluation to 10 percent, effective from January 17, 2017.  See March 2017 rating decision and SSOC.


Prior to December 27, 2013

The Veteran has not been shown to have flexion limited to 30 degrees to warrant a higher evaluation under Diagnostic Code 5260.  For example, a March 2002 VA treatment record shows that the Veteran had full flexion, February 2005 VA treatment records note flexion to 130 and 135 degrees, and April 2005 and May 2005 VA treatment records document flexion to 130 degrees.  The VA examination reports also revealed decreased flexion, but not to 30 degrees.  See VA examination reports from July 2002 (flexion to 128 degrees); August 2003 (flexion limited to 90 degrees with stiffness and pain; Veteran would not allow examiner to flex the knee passively because of pain); October 2005 (100 degrees of active flexion with pain at 90 degrees, with further passive flexion to 120 degrees); May 2010 (active flexion to 80 degrees while sitting; noted Veteran would not flex beyond that point).  In addition, the evaluation for the left knee for this period contemplates the Veteran's reports of pain and limitation of flexion under 38 C.F.R. § 4.59, even for the part of this portion of the appeal period where the x-rays provide impressions of normal knees.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Pettiti v. McDonald, 27 Vet. App. 415, 424-25 (2015).

In addition, the Veteran has not been shown to have extension limited to 10 degrees to warrant a separate evaluation under Diagnostic Code 5261.  For example, a March 2002 VA treatment record shows that the Veteran had full extension, and a February 2005 VA treatment record documents extension to 0 degrees.  The VA examination reports yielded similar findings.  See VA examination reports from July 2002 (extension to 0 degrees); October 2005 (full extension to 0 degrees); May 2010 (resisted some passive extension but full extension while lying supine).

The Board notes that the Veteran was granted a separate evaluation under Diagnostic Code 5257 effective from December 27, 2013, for slight instability of the left knee shown on the VA examination from that date; however, a separate evaluation for left knee instability prior to that date is not warranted.  In this regard, the Board notes that the parties accepted the statement of the facts as presented in the Board's February 2008 decision, which included results of instability testing, and the Veteran has not challenged the effective date assigned for that separate evaluation.  

Nevertheless, the Board has considered the Veteran's competent reports during the course of the original claim that he felt like he had left knee instability, but finds that the preponderance of the evidence weighs against a finding that a separate evaluation under Diagnostic Code 5257 is warranted prior to December 27, 2013.  See, e.g., July 2002 VA examination report (Veteran reported occasional giving way; examination revealed negative anterior and posterior drawer signs and no valgus or varus instability); December 2002 VA treatment record (orthopedic consultation with slight valgus and varus instability noted on the right, but none noted on the left); August 2003 VA examination report (noting no valgus or varus instability);  June 2004 VA treatment record (noting mild Lachman); February 2005 VA treatment record (orthopedic note of stable varus and valgus tests, negative anterior and posterior Lachman test); February 2005 VA treatment record (physical therapy note of special tests all negative).

The October 2005 VA examiner considered the Veteran's treatment records and prior VA examination reports and stated that the Veteran's knee braces were provided to decrease stress on the compartments of the knee and were not given for ligament laxity.  The same VA examiner performed the May 2010 VA examination and found that the testing indicated no ligament laxity about the knees (negative Lachman, no varus or valgus laxity, negative drawer signs), and there was no patella instability.  The Board finds that the determinations of the VA examiners to be the most probative evidence on the question of instability, as they considered both the subjective and objective findings and provided opinions as medical professionals with knowledge, training, and expertise.


Since December 27, 2013

The Veteran has been shown to have a continuation of the limitation of flexion with pain upon which the original 10 percent evaluation was assigned in the July 2002 rating decision, as discussed above.  The Veteran's symptoms related to limitation of flexion have remained essentially consistent throughout the appeal period.  See, e.g., VA examination reports from August 2003, October 2005, and May 2010; December 2013 (flexion to 85 degrees with pain at 70 degrees); January 2017 (flexion to 100 degrees with pain, including on weight-bearing and squatting and crouching more difficult; testing performed pursuant to Correia requirements).  Based on the foregoing, the Board finds that a 10 percent evaluation for limitation of flexion of the left knee (separate from the evaluation currently assigned based on limitation of extension) under Diagnostic Code 5260 is warranted for this period.  Based on the above range of motion findings, however, the Veteran has not been shown to have actual flexion limited to 30 degrees to warrant a higher evaluation under Diagnostic Code 5260.

For the period from December 27, 2013, to January 16, 2017, the Veteran has not been shown to have extension limited to 20 degrees, and since January 17, 2017, he has not been shown to have extension limited to 15 degrees to warrant higher evaluations under Diagnostic Code 5261.  Indeed, the December 2013 VA examination report shows that the Veteran had extension to 15 degrees (with pain at 30 degrees) and the January 2017 VA examination shows that he had extension to 5 degrees (with pain, including on weight-bearing; testing performed pursuant to Correia requirements).

The Veteran has also not been shown to have moderate recurrent subluxation or lateral instability to warrant a higher evaluation under Diagnostic Code 5257 for this period.  Indeed, the December 2013 VA examination report shows that posterior and medial-lateral instability tests were normal, with no evidence of recurrent patellar subluxation/dislocation, with 1+ anterior instability on the Lachman test.  The instability testing also yielded normal results during the January 2017 VA examination with no recurrent patellar dislocation.

The Board has also considered other potentially applicable diagnostic codes for the knee and leg.  Regarding Diagnostic Code 5003, the Board notes that the currently assigned evaluation under Diagnostic Code 5260 contemplates the Veteran's painful and limited motion, both before and after the diagnosis of left knee arthritis.  The assignment of a separate 10 percent evaluation under Diagnostic Code 5003 would constitute pyramiding and is accordingly not warranted.

Regarding Diagnostic Codes 5258 and 5259, the Veteran has been shown to have meniscus-related left knee symptomatology during the appeal period.  Nevertheless, he has not been shown to have dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint at any point during the appeal period.  For example, the October 2005 VA examiner reviewed a September 2005 private MRI report provided by the Veteran that was ordered for knee pain to rule out a meniscal tear.  The examiner noted on the current examination that there were no findings of a dislocated meniscus, either on clinical examination, history, or the MRI report, and that the MRI report suggested (but may not truly indicate) a small medial meniscus tear posteriorly.  However, there were no clinical findings or symptoms that correlated with those findings.  He also indicated that there was no description in the MRI report of any displaced meniscal fragments.  The examiner noted the Veteran's report, when asked about locking, that there were times at night when he was in bed that he found he could not fully straighten out his knees; he also reported that the inability to straighten out his knees did not occur during the course of the day.  The examiner determined that the Veteran did not have a history of true joint locking and had no current joint effusion, although he did have pain.

In May 2010, the same VA examiner noted that he had determined that the 2005 MRI report findings were not indicative of unstable meniscus tears considering the Veteran's symptoms.  He also reviewed a June 2007 private MRI report provided by the Veteran at that time that revealed a small oblique tear of the posterior horn of the medial meniscus, but determined that the Veteran did not have a clinically significant meniscus tear at that time.  He also noted, on physical examination, that the Veteran did not have joint effusion (see also corresponding x-ray report).  A December 2011 private MRI yielded similar results for the left knee, and the December 2013 and January 2017 VA examiners indicated that the Veteran did not have a meniscus condition.  Based on the foregoing, the Veteran has not been shown to have the complete requisite symptomatology to warrant a separate evaluation under Diagnostic Code 5258.  The Board further notes that the Veteran's pain is contemplated in the evaluation already assigned.

The record, including the Veteran's own statements, also shows that he has not had surgery on his left knee to consider a separate evaluation under Diagnostic Code 5259.  See, e.g., December 2013 and January 2017 VA examination reports.

In addition, the Veteran has not been shown to have left knee ankylosis, impairment of the tibia and fibula, or genu recurvatum to provide a basis to assign a higher or separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, or 5263.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Based on the above range of motion findings, the Veteran's left knee is not fixated or immobile.  The Veteran also testified during the most recent Board hearing that he had pain, but that he was able to bend his knee.  See July 2016 Bd. Hrg. Tr. at 11-12.  The May 2010 VA examiner further found that the Veteran did not have any recurvatum or abnormalities of the tibia or fibula on examination; he explained that the slightly prominent tibial tubercles was more likely than not the result of juvenile Osgood-Schlatter disease, which would be compatible with the x-ray findings still present on the current x-rays.  The January 2017 VA examiner also noted there was no tibial or fibular impairment.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Veteran has not been shown to have an actual compensable level of limitation of flexion; however, the evaluation under Diagnostic Code 5260 originally assigned by the RO and now continued by the grant of the separate evaluation in this decision effective from December 27, 2013, contemplates the Veteran's functional loss due to pain and weakness in this case, including difficulties such as his resistance to perform further range of motion testing at certain points during VA examinations as outlined above and reported weakness in the knees on prolonged standing/weight bearing.  See also, e.g., December 2013 VA examination report (Veteran reported that he would rather not do repetitive use testing because it hurt too much).  The Veteran's symptoms are supported by pathology consistent with the assigned evaluations, and no higher.  His complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation in excess of those already assigned.  In fact, the May 2010 VA examiner indicated that the Veteran did have functional loss after repetitive use, but that there was no change in the range of motion.  The January 2017 VA examiner indicated that the Veteran had functional loss due to pain after repetitive use, with flexion limited an additional 5 degrees (to 95 degrees).

Based on the foregoing, the Board finds that the evidence supports the assignment of a separate 10 percent evaluation under Diagnostic Code 5260 for the left knee disability effective from December 27, 2013.  The Board also finds that the weight of the evidence is otherwise against higher evaluations for the left knee disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).


II.  Right Knee

Although currently characterized differently, the original compensable evaluation assigned by the RO in the July 2002 rating decision was based on pain and some limitation of flexion (extension had been normal at that point) with a normal knee on x-ray under Diagnostic Codes 5024-5260.  See also January 2004 SOC and March 2004 SSOC.  The RO recharacterized the right knee tendonitis disability to include cartilage loss evaluated under Diagnostic Codes 5099-5024.  See March 2004 codesheet.  In March 2014, the RO recharacterized the right knee disability based on limitation of extension under Diagnostic Codes 5024-5261.  See March 2014 rating codesheet and SSOC.


Prior to December 27, 2013

The Veteran has not been shown to have flexion limited to 30 degrees to warrant a higher evaluation under Diagnostic Code 5260.  For example, a March 2002 VA treatment record shows that the Veteran had full flexion, February 2005 VA treatment records document flexion to 125 and 135 degrees, and April 2005 and May 2005 VA treatment records indicate flexion to 125 degrees.  The VA examination reports also revealed decreased flexion, but not limited to 30 degrees.  See VA examination reports from July 2002 (flexion to 132 degrees); August 2003 (flexion limited to 90 degrees with stiffness and pain; Veteran would not allow examiner to flex the knee passively because of pain); October 2005 (100 degrees of active flexion with pain at 90 degrees, with further passive flexion to 120 degrees); May 2010 (active flexion to 80 degrees while sitting; noted Veteran would not flex beyond that point).  In addition, the evaluation for the right knee for this period contemplates the Veteran's reports of pain and limitation of flexion under 38 C.F.R. § 4.59, even for the part of this portion of the appeal period where the x-rays provide impressions of normal knees.  Burton and Pettiti, supra.

The Veteran has not been shown to have extension limited to 10 degrees to warrant a separate evaluation under Diagnostic Code 5261.  For example, a March 2002 VA treatment record shows that the Veteran had full extension, and a February 2005 VA treatment record also documents extension to 0 degrees.  The VA examination reports yielded similar findings.  See VA examination reports from July 2002 (extension to 0 degrees); October 2005 (full extension to 0 degrees); May 2010 (resisted some passive extension but full extension while lying supine).





Since December 27, 2013

The Veteran has been shown to have a continuation of the limitation of flexion with pain upon which the original 10 percent evaluation was assigned in the July 2002 rating decision, as discussed above.  The Veteran's symptoms related to limitation of flexion have remained essentially consistent throughout the appeal period.  See, e.g., VA examination reports from August 2003, October 2005, and May 2010; December 2013 (flexion to 90 degrees with pain at 70 degrees); January 2017 (flexion to 100 degrees with pain, but not on weight-bearing, and squatting and crouching more difficult; testing performed pursuant to Correia requirements).  Based on the foregoing, the Board finds that a 10 percent evaluation for limitation of flexion of the right knee (separate from the 10 percent evaluation currently assigned based on limitation of extension) is warranted for this period.  Based on the above range of motion findings, however, the Veteran has not been shown to have actual flexion limited to 30 degrees to warrant a higher evaluation under Diagnostic Code 5260.

In addition, the Veteran has not been shown to have extension limited to 15 degrees to warrant a higher evaluation under Diagnostic Code 5261.  Indeed, the December 2013 VA examination report shows that the Veteran had extension to 10 degrees (with pain at 15 degrees) and the January 2017 VA examination report shows that he had extension to 5 degrees (with pain, but not on weight-bearing; testing performed pursuant to Correia requirements).

The Board has also considered other potentially applicable diagnostic codes for the knee and leg.  Regarding Diagnostic Code 5003, the Board notes that the currently assigned evaluation under Diagnostic Code 5260 contemplates the Veteran's painful and limited motion, both before and after the diagnosis of right knee arthritis.  The assignment of a separate 10 percent evaluation under Diagnostic Code 5003 would constitute pyramiding and is accordingly not warranted.

The Veteran was granted a separate evaluation under Diagnostic Code 5257 effective from April 15, 2002, for right knee laxity.  The parties agreed in the Joint Motion that the portion of the Board's February 2008 decision as to that evaluation should not be disturbed.

Regarding Diagnostic Codes 5258 and 5259, the Veteran has been shown to have meniscus-related left knee symptomatology during the appeal period.  Nevertheless, he has not been shown to have dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  For example, the October 2005 VA examiner reviewed a September 2005 private MRI report provided by the Veteran that was ordered for knee pain to rule out a meniscal tear.  The examiner noted that there were no findings of a dislocated meniscus, either on clinical examination, history, or the MRI report, and the MRI report suggested (but may not truly indicate) a small medial meniscus tear posteriorly, but there were no clinical findings or symptoms that correlated with those findings.  He also indicated that there was no description in the MRI report of any displaced meniscal fragments.  The examiner noted the Veteran's report, when asked about locking, that there were times at night when he was in bed that he found he could not fully straighten out his knees; he also reported that the inability to straighten out his knees did not occur during the course of the day.  The examiner determined that the Veteran did not have a history of true joint locking and had no current joint effusion, but he did have pain.

A December 2011 private MRI yielded similar results for the right knee without joint effusion, and the December 2013 and January 2017 VA examiners indicated that the Veteran did not have a meniscus condition.  Based on the foregoing, the Veteran has not been shown to have the requisite symptomatology to warrant a separate evaluation under Diagnostic Code 5258.  The Board also notes that the Veteran's pain is contemplated in the evaluation already assigned.

Moreover, the Veteran has not undergone surgery for the removal of semilunar cartilage.  Thus, a separate evaluation is not warranted under Diagnostic Code 5259.

In addition, the Veteran has not been shown to have right knee ankylosis, impairment of the tibia and fibula, or genu recurvatum to provide a basis to assign a higher or separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, or 5263.  Based on the above range of motion findings, the Veteran's right knee is not fixated or immobile.  The May 2010 VA examiner found that the Veteran did not have any recurvatum and also explained that he found no abnormalities on examination of the tibia or fibula; he explained that the slightly prominent tibial tubercles was more likely than not the result of juvenile Osgood-Schlatter disease, which would be compatible with the x-ray findings still present on the current x-rays.  The January 2017 VA examiner also noted there was no tibial or fibular impairment.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Veteran has not been shown to have an actual compensable level of limitation of flexion; however, the evaluation under Diagnostic Code 5260 originally assigned by the RO and now continued by the grant of the separate evaluation in this decision effective from December 2013 contemplates the Veteran's functional loss due to pain and weakness in this case, including difficulties such as his resistance to perform further range of motion testing at certain points during VA examinations as outlined above and his reported weakness in the knees on prolonged weight bearing.  See also, e.g., December 2013 VA examination report (Veteran reported that he would rather not do repetitive use testing because it hurt too much).  The Veteran's symptoms are supported by pathology consistent with the assigned evaluations, and no higher.  His complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation in excess of those already assigned.  In fact, the May 2010 VA examiner indicated that the Veteran did have functional loss after repetitive use, but that there was no change in the range of motion.  The January 2017 VA examiner also indicated that the Veteran had functional loss due to pain after repetitive use, with flexion limited an additional 5 degrees (to 95 degrees).

Based on the foregoing, the Board finds that the evidence supports the assignment of a separate 10 percent evaluation under Diagnostic Code 5260 for the right knee disability effective from December 27, 2013.  The Board also finds that the weight of the evidence is otherwise against higher evaluations for the right knee disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).


III.  Conclusion

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation in excess of 10 percent for recurrent tendonitis with cartilage loss of the left knee (now characterized as based on limitation of extension) prior to December 27, 2013, is denied.

A separate evaluation of 10 percent, but no higher, for limitation of flexion of the left knee effective from December 27, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for recurrent tendonitis with cartilage loss of the left knee based on limitation of extension from December 27, 2013, to January 16, 2017, is denied.

Entitlement to an evaluation in excess of 10 percent for recurrent tendonitis with cartilage loss of the left knee based on limitation of extension on or after January 17, 2017, is denied.

Entitlement to an initial evaluation in excess of 10 percent for patellar tendonitis with cartilage loss of the right knee (now characterized as based on limitation of extension) prior to December 27, 2013, is denied.

A separate evaluation of 10 percent, but no higher, for limitation of flexion of the right knee effective from December 27, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for patellar tendonitis with cartilage loss of the right knee based on limitation of extension on or after December 27, 2013, is denied.



			
	Kristin Haddock	MICHAEL D. LYON
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________
J.W. ZISSIMOS
	Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


